Citation Nr: 0831749	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-02 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claim for 
service connection for PTSD.


FINDING OF FACT

1.  The evidence of record is against finding that the 
veteran has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated May 2004.  
The RO informed the appellant of the types of evidence needed 
in order to substantiate his claim for service connection; 
the division of responsibility between the appellant and VA 
for obtaining the required evidence; and the RO requested 
that the appellant provide any information or evidence in his 
possession that pertained to such claim.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of   38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 
        
        
        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA medical center 
(VAMC) treatment records, private physician treatment 
records, and a VA psychological evaluation report dated 
December 2005.  Additionally, the claims file contains the 
veteran's statements in support of his claim. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Law & Regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).  Otherwise, the 
law requires verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he 
must corroborate his testimony by credible supporting 
evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. 
Cir. 2007) (finding no error in Board determination that a 
non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements).  
In such cases, the record must include service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question 
of whether the veteran was exposed to a stressor in service 
is a factual one, VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

III. Analysis

        a.) Corroboration of claimed stressor

The veteran is currently seeking service connection for PTSD 
as a result of an in-service stressor event.  (See PSTD 
Questionnaire, July 2004.)  In May 2004, following his July 
2003 application and subsequent denial for service connection 
for several other disorders, he stated that he wished to 
claim PTSD and wanted a VA evaluation for this condition.  
(See Notice of Disagreement, May 2004.)  He claimed that 
"[e]ver since my return from Vietnam, I have experienced 
occasional 'shakiness.'  This condition has worsened over the 
years and I claim that this condition is related to my 
service in Vietnam. ... I am jumpy and I have occasional 
nightmares about Vietnam.  I also experience night sweats."  
Id.  On his PTSD questionnaire, he claimed that while 
stationed in Vietnam in 1967, he went on a night ambush where 
he encountered friendly fire and had to walk over dead 
bodies.  (See PSTD Questionnaire, July 2004.)  He also stated 
that he was "forced to take in-country rest and 
relaxation."  Id.

As an initial matter, the veteran has alleged that one of his 
stressors is combat service or combat exposure.  The August 
RO 2004 rating decision concluded that the evidence of record 
is insufficient to confirm that the veteran actually served 
in combat.  His DD 214 does not provide any evidence of 
combat service, nor does it list any decorations, medals, 
commendations, etc. that would verify combat service.  In May 
2005, the Records Management Center sent the RO a DD 215 (a 
correction to the DD 214) which showed that the veteran was 
awarded two Bronze Service Stars for his Vietnam service.  
Research has revealed that the Bronze Service Star denotes 
participation in a military campaign, unlike the Bronze Star, 
which is an individual award signifying combat service.  
Although the veteran's service records do not confirm his 
participation in combat or combat exposure, the Board notes 
that the RO determined that he participated in combat for 
purposes of his service connection for tinnitus.  However, as 
the medical evidence of record indicates that the veteran 
does not have a current diagnosis of PTSD, the Board does not 
have to make a determination regarding the veteran's 
allegation of combat service.

        b.) Medical evidence and conclusion

As stated above, in order to establish service connection for 
PTSD, the veteran must have a current diagnosis of PTSD 
directly related to his in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2007).  With respect to the first, or "current 
disability" requirement, the Court has recognized that, 
"[i]n the absence of proof of a present disability, there 
can be no valid claim" of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995) (recognizing that "[a] service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability."); see also Chelte v. Brown, 10 Vet. App. 268, 
271, 272 (1997) (holding that the veteran's claim was not 
well grounded when the evidence "establishe[d] only that the 
veteran had a [disability] in the past, not that he has a 
current disability").

In that regard, the Board notes that a review of the 
veteran's complete claims file reveals that he has never been 
diagnosed as having PTSD.  The veteran's service enlistment 
examination, performed in January 1965, was negative for any 
psychological, psychiatric or other abnormalities.  
Similarly, in the companion "Report of Medical History," 
the veteran did not indicate that he had, or had ever had, 
any psychological or psychiatric problems.  The veteran's 
service treatment records between January 1965 and December 
1967 are also negative for complaints of, or treatment for 
PTSD, or any other psychological or psychiatric disorder.  
And, with the exception of a problem concerning his vision, 
the veteran's service separation examination report from 
December 1967 indicates a normal clinical evaluation of all 
systems.  Likewise, the veteran did not indicate that he had 
experienced any psychiatric or psychological problems during 
service.

The evidence of record indicates that following his 
separation from active service in December 1967, the first 
time that the veteran sought medical attention of any kind 
was in December 1999, when he went to the St. Cloud, 
Minnesota, VAMC and requested that his medications and 
medical treatment be through VA.  (See St. Cloud, Minnesota, 
VAMC record, December 1999.)  Although the veteran indicated 
during this initial VAMC visit that he previously went to 
medical clinics in St. Paul, Minnesota, there are no private 
medical treatment records in the claims file.  

During the December 1999 VAMC visit, the veteran told the 
treating physician that he had been a tank mechanic in 
Vietnam.  The doctor noted that "[h]e does not really have 
any issues [with his Vietnam service] except he is bitter 
about the War and has occasional nightmares."  (See St. 
Cloud, Minnesota, VAMC record, December 1999.)  There is no 
indication that the veteran claimed to have PTSD, or that the 
condition was diagnosed by the examining physician.  Id.

The claims file indicates that the veteran continued to have 
regular visits to the St. Cloud VAMC through February 2004.  
In November 2000, during a wellness examination, the examiner 
found that the veteran was negative for any psychiatric or 
psychosocial disorders.  Negative psychiatric and 
psychosocial findings were also indicated during the 
veteran's October 2001 wellness examination.  During this 
visit, in a discussion with the veteran about various 
wellness issues, the practitioner noted that "[h]e screens 
negative for post-traumatic stress disorder, substance abuse 
and depression and does not need to be seen by mental 
health."  (See St. Cloud VAMC record, October 2001.)  During 
an October 2002 wellness examinations, the examiner again 
found the veteran to be negative for psychiatric or 
psychosocial disorders.
  
In October 2003, the veteran went to the VAMC for an annual 
examination and follow-up to multiple medical problems, none 
of which included psychiatric, psychological, or psychosocial 
complaints.  In the examination report, under "wellness 
issues," the examiner stated that the veteran "screen[ed] 
negative for post-traumatic stress disorder, military sexual 
trauma, abuse, functional deficits, depression or problem 
drinking."  (See St. Cloud VAMC record, October 2003.)  

The veteran's last VAMC medical treatment of record was in 
February 2004, when he had a telephone consultation with a 
physician.  The veteran reported that he had received a 
letter indicating that his prostate specific antigen (PSA) (a 
protein often elevated in men with prostate cancer) level was 
4.4 in October 2003, and said that he had "become anxious" 
since receiving the news.  (See St. Cloud VAMC record, 
February 2004.)  This is the only evidence of record 
indicating that the veteran complained of having any anxiety 
or similar condition prior to his PTSD service connection 
claim in May 2004.

In December 2005, the veteran underwent a VA evaluation for 
PTSD in connection with his service connection claim.  During 
the assessment, he told the VA examiner that he had been 
married to the same woman since 1969 and had one child.  He 
also said that he had worked for 30 years as a painter with 
Ford Motor Company, and although he mentioned that he had had 
some conflicts with his supervisors, he said that a "good 
union" helped him retain his job for so long.  (See VA 
examination report, December 2005.)

During the interview, the examiner asked the veteran whether 
he had undergone any traumatic (PTSD criterion A) experiences 
while in service.  The veteran stated that during his service 
in Vietnam, his unit had been under friendly fire from U.S. 
forces.  He said that he was "terrified, feared that he was 
going to lose his life, and felt helpless in that 'there was 
nothing I could do.'"  Id.  The examiner noted that the 
veteran had reported other stressful events associated with 
combat, including seeing dead bodies, shooting his weapon and 
being shot at by enemy forces.  

The examiner next asked the veteran whether he had any 
"reexperiencing" symptoms.  The veteran claimed that he 
sometimes thinks about Vietnam, "but is able to set it aside 
and leave it alone"; has night sweats, but not any specific 
dreams; denied having any flashbacks or psychological 
reactions that interfere with his daily functioning; and 
denied having any physiological reactions.  Id.  The examiner 
noted that "[i]t appears he may have one subthreshold 
Criterion B [reexperiencing] symptom (possible nightmares), 
but not enough to warrant him meeting that particular 
criterion."  Id. 

Regarding criterion C, avoidance and numbing symptoms, the 
veteran indicated that he avoids talking about his military 
experiences, not because it is upsetting for him to do so, 
but because he believes no one wants to hear about them.  He 
denied avoidance of people, places, or events due to being 
reminded of his traumatic events, and also denied having 
memory lapses of the events.  He indicated that he only had a 
few friends because he "generally couldn't care less about 
other individuals."  (See VA examination report, December 
2005.)  He also expressed being able to experience warm, 
tender feelings, and experience empathy and sympathy for 
others, particularly his family.  The examiner concluded that 
the veteran "may experience some subthreshold feelings of 
detachment and alienation from others; however, he endorsed 
no other criterion B symptoms."  Id.

With regard to criterion D, arousal symptoms, the veteran 
reported that approximately five to seven times a year, he 
has trouble falling asleep or may awaken earlier than normal.  
He denied any irritability or angry outbursts and stated that 
he is "pretty laid back" and usually just "lets things 
go."  Id.  He admitted to concentration difficulties only 
when he is not interested in the material.  He also denied 
any hypervigilance and stated that he feels safe, although he 
owns a handgun for protection.  And, although the veteran 
claimed that he has a startle response, he said that it did 
not interfere with his daily functioning.  When asked whether 
he has ever experienced depression, the veteran stated that 
when he does, it does not last for more than one day, and 
occurs about once a month or every other month.  The veteran 
denied having any manic or psychotic symptoms, or symptoms of 
an anxiety disorder.

During the evaluation, the VA examiner noted that the veteran 
was casually dressed and appropriately groomed, with coherent 
and goal-oriented speech and thought process.  He also found 
the veteran's affect to be appropriate and remarked that he 
had good concentration and attention.  The examiner further 
noted that while the veteran was generally cooperative and 
provided spontaneous information about certain events, he 
became "tearful and was choked up somewhat" when discussing 
his traumatic experiences in Vietnam.

The veteran also took several tests during the VA evaluation, 
including the Minnesota Multiphasic Personality Inventory 
(MMPI-2), and the Mississippi Scale for Combat-Related 
Stress.  The examiner noted that the veteran presented with a 
valid profile for the MMPI-2, but made an effort to "appear 
conventional and socially conforming and to not openly 
endorse problems or nonconventional issues."  (See VA 
examination report, December 2005.)  He observed that the 
veteran also expressed some feelings of depression, anxiety, 
and feeling overwhelmed by day-to-day activities.  However, 
on the Mississippi Scale for Combat-Related Stress, the 
examiner noted that the veteran scored substantially lower 
than the average range for veterans with PTSD.  

Following his evaluation, the examiner assigned the veteran a 
score of 65.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF scores from 61 to 70 
indicate mild symptoms (depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally indicate that an individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  
 
Based on the interview, mental status evaluation, review of 
the veteran's records and psychological testing, the VA 
examiner concluded that although the veteran endorsed one 
traumatic event while in combat in Vietnam, and seemed to 
have a strong emotional response to that event, he did not 
currently have sufficient numbers of reexperiencing, 
avoidance and numbing, and increased arousal symptoms to 
warrant a diagnosis of PTSD.  The examiner added that in 
spite of having transient feelings of depression (which he 
said did not warrant a finding of a mental disorder), and 
several medical concerns which are interfering with his daily 
functioning and may create a high level of distress, the 
veteran has nonetheless been able to maintain a long marital 
relationship and long-term employment.  The examiner thus 
concluded that a diagnosis of PTSD was not warranted.  

With regard to the veteran's claimed combat exposure as his 
in-service stressor, the Board notes that the VA examiner's 
determination that the veteran does not currently have PTSD 
was not based on a finding that the veteran did not have a 
verified stressor.  In fact, his evaluation report indicates 
"combat exposure" as the diagnosis for Axis IV of the DSM-
IV, which determines psychosocial and environment factors 
contributing to the patient's disorder.  (See VA examination 
report, December 2005.)  Instead, he clearly indicated that 
the basis for his opinion was a finding that the veteran did 
not have the symptoms necessary to support a diagnosis of 
PTSD.   

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this case, the VA examiner specifically indicated that he 
reviewed the claims folder in its entirety, and provided an 
opinion based on a complete and detailed rationale following 
an interview, mental status evaluation, review of the 
veteran's service and treatment records, and psychological 
testing.  

Therefore, in light of the fact that the VA examiner's 
opinion was based on a complete review of the veteran's 
claims file, as well as a complete analysis of the veteran 
during a clinical interview, the Board finds his opinion to 
be credible, and concludes that the veteran does not have a 
current diagnosis of PTSD.  As noted, the threshold 
requirement for service connection to be granted is competent 
medical evidence of the current existence of the claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, without 
a competent diagnosis of PTSD, there may be no service 
connection for the claimed disability.

With regard to the statements submitted by the veteran's 
fellow serviceman and his wife, lay assertions of medical 
causation or diagnosis do not constitute competent medical 
evidence, as lay persons are not competent to offer medical 
opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In this instance, there is nothing in the claims folder which 
would indicate that the veteran's wife has medical expertise.  
Although lay persons are competent to attest to factual 
matters of which they have first hand knowledge, such as an 
individual's medical symptoms (See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005)), they have not been shown to be 
capable of making medical conclusions; thus, their statements 
regarding diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

While the Board is sympathetic to the veteran's sincere 
belief that he has PTSD as the result of his active duty 
service, the competent medical evidence of record does not 
support this contention.  As a lay person, he has not been 
shown to be capable of making medical conclusions, and his 
statements that he developed a psychiatric condition as a 
result of his active duty are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board concludes that the evidence of record 
is against the veteran's claim for service connection for 
PTSD, as he has no current diagnosis of the disorder.  The 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not applicable, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Entitlement to service connection for PTSD is denied.

____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


